—Order and judgment unanimously affirmed without costs. Memorandum: Supreme Court properly denied the application seeking a stay of arbitration and granted the cross application to compel arbitration. The collective bargaining agreement between petitioner and respondent Williamson Faculty Association defines a grievance as “a claim by a unit member that there has been a violation, misinterpretation, or inequitable application of any provision of this agreement.” Whether respondents are “unit members” is an issue for the arbitrator to determine (see, Matter of Jefferson-Lewis-Hamilton-Herkimer-Oneida BOCES [Jefferson-Lewis-Hamilton-Herkimer-Oneida BOCES Professional Assn.], 247 AD2d 829; see generally, Matter of Board of Educ. [Watertown Educ. Assn.], 93 NY2d 132, 142; Board of Educ. v Barni, 51 *973NY2d 894, 895, rearg denied 52 NY2d 829). (Appeal from Order and Judgment of Supreme Court, Wayne County, Sirkin, J. — Arbitration.) Present — Pine, J. P., Hayes, Pigott, Jr., Hurl-butt and Callahan, JJ.